EXECUTION VERSION




SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (“Second Amendment”) is entered into
as of July 25, 2016, among SIMPSON MANUFACTURING CO., INC., a Delaware
corporation, as borrower (“Borrower”), the Guarantors party to the Credit
Agreement (as defined below), the Lenders party to the Credit Agreement, and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), in its separate
capacities as L/C Issuer and Swingline Lender and as Administrative Agent for
the benefit of the Credit Parties. Capitalized terms used but not defined in
this Second Amendment shall have the meaning given to them in the Credit
Agreement.
RECITALS
A.    Borrower, each of the Guarantors, the several financial institutions party
thereto as Lenders and Wells Fargo, in its separate capacities as L/C Issuer and
Swingline Lender and as Administrative Agent, have entered into that Credit
Agreement dated as of July 27, 2012, as amended by that First Amendment to
Credit Agreement dated as of December 8, 2015 (as so amended, the “Credit
Agreement”), pursuant to which the Lending Parties have extended and made
available certain Credit Extensions to Borrower in accordance with the terms,
and subject to the conditions, of the Credit Agreement and the other Loan
Documents.
B.    Borrower, each of the Guarantors and the Lending Parties are willing to
amend the Credit Agreement on the terms and subject to the conditions set forth
in this Second Amendment.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants herein set forth, and intending to be legally bound, the parties
hereto agree as follows:
SECTION 1.    Amendments. Subject to the terms and conditions of this Second
Amendment, the Credit Agreement is hereby amended as follows, effective as of
the Effective Date (as defined below):
1.1    The following new definitions are added to Section 1.01 of the Credit
Agreement in the correct alphabetical order:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing Law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Consolidated Tangible Net Worth” means, as calculated in accordance with GAAP
for Borrower and its Subsidiaries on a Consolidated basis as of any date of
determination, (a) total assets (exclusive of intangible assets and goodwill)
less (b) total liabilities.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction, including, as of the
Second Amendment Effective Date, the Crimea region, Cuba, Iran, North Korea,
Sudan and Syria (for the avoidance of doubt, the preceding list is intended to
be illustrative only as of the Second Amendment Effective Date; the
comprehensive list of Designated Jurisdictions is subject to change from time to
time in accordance with the Sanctions then in effect).


- 1 -
SMRH:476906819.7

--------------------------------------------------------------------------------







“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury or other relevant sanctions authority.
“Second Amendment” means that Second Amendment to Credit Agreement dated as of
July 25, 2016, among Borrower, the Guarantors party thereto, the Lenders and
Wells Fargo in its separate capacities as L/C Issuer and Swingline Lender and as
Administrative Agent.
“Second Amendment Effective Date” means the “Effective Date”, as defined in the
Second Amendment.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    The following definitions are deleted from Section 1.01 of the Credit
Agreement: “Anti-Money Laundering Laws”, “EMU Legislation”, “OFAC Sanctions
Program” and “Trading with the Enemy Act”.
1.3    The definition of “Anti-Terrorism Laws” set forth in Section 1.01 of the
Credit Agreement is amended and restated as follows:
"Anti-Terrorism Laws" means any applicable Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the PATRIOT Act, the applicable
Laws comprising or implementing the Bank Secrecy Act, the applicable Laws
administered by OFAC.
1.4    The definition of “Applicable Margin” set forth in Section 1.01 of the
Credit Agreement is amended by amending and restating in its entirety the
pricing table set forth therein as follows:




- 2 -
SMRH:476906819.7

--------------------------------------------------------------------------------





Pricing Level (Tier)
Consolidated Leverage Ratio
Applicable Margin for Eurodollar Rate Loans
(Revolving Credit Loans and Credit Fees)
Applicable Margin for Base Rate Loans
(Revolving Credit Loans and Swing Line Loans)
Applicable Margin for Revolving Credit Facility Fees
I
Less than 0.50:1.00
0.60%
0.00%
0.15%
II
Equal to or greater than 0.50:1.00 and less than 1.25:1.00
0.85%
0.00%
0.15%
III
Equal to or greater than 1.25:1.00 and less than 2.00:1.00
1.075%
0.075%
0.175%
IV
Equal to or greater than 2.00:1.00 and less than 2.50:1.00
1.25%
0.25%
0.25%
V
Equal to or greater than 2.50:1.00
1.45%
0.45%
0.30%

  
1.5     The definition of “Base Rate” set forth in Section 1.01 of the Credit
Agreement is amended and restated in its entirety as follows:
“Base Rate” means, for any day, the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Rate for such day plus one‑half of one percent
(0.50%) or (c) the Daily One Month LIBOR Rate for such day (determined on a
daily basis as set forth below) plus the difference between the Applicable
Margin for Eurodollar Rate Loans and for Base Rate Loans for the then applicable
pricing tier. As used in this definition of “Base Rate”, the “Daily One Month
LIBOR Rate” means, with respect to any interest rate calculation for a Loan or
other Obligation bearing interest at the Base Rate, the rate per annum
determined by the Administrative Agent based on the rate for United States
dollar deposits for delivery of funds for one month as reported on Reuters
Screen LIBOR01 page (or any successor page) at approximately 11:00 a.m., London
time, or, for any day that is not a London Business Day, the immediately
preceding London Business Day (or if not so reported, then as determined by the
Administrative Agent from another recognized source or interbank quotation);
provided that if the Daily One Month LIBOR Rate, as determined above with
respect to any interest rate calculation, shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement. Each determination by
Administrative Agent pursuant to this definition will be conclusive absent
manifest error.
1.6     The definition of “Cash Collateralize” set forth in Section 1.01 of the
Credit Agreement is amended to insert the words “to be received and held or
maintained under the control and dominion of Administrative Agent within the
United States” in the fifth line thereof following the words “in each case”.


1.7     Clause (b) of the definition of “Change of Control” set forth in Section
1.01 of the Credit Agreement is amended and restated in its entirety as follows:


- 3 -
SMRH:476906819.7

--------------------------------------------------------------------------------





(b)    during any period of twelve (12) consecutive months, a majority of the
members of the Board of Directors of Borrower cease to be composed of
individuals (i) who were members of that Board of Directors on the first day of
such period, (ii) whose election or nomination to that Board of Directors was
approved by individuals referred to in the preceding clause (i) constituting at
the time of such election or nomination at least a majority of that Board of
Directors or (iii) whose election or nomination to that Board of Directors was
approved by individuals referred to in the preceding clauses (i) and
(ii) (inclusive of, in the case of clause (ii), any such members of the Board of
Directors who themselves were also previously approved in accordance with the
 preceding clause (ii)) constituting at the time of such election or nomination
at least a majority of that Board of Directors; or


1.8    The definition of “Defaulting Lender” set forth in Section 1.01 of the
Credit Agreement is amended by inserting at the end of subclause (ii) of clause
(d) of such definition immediately following the words “acting in such
capacity”, the following new subclause (iii):
or (iii) become the subject of a Bail-in Action
1.8    The definition of “Euro” set forth in Section 1.01 of the Credit
Agreement is amended a9d restated in its entirety as follows:
“Euro” and “€” mean the single currency of the Participating Member States.


1.10    The definition of “Eurodollar Rate” set forth in Section 1.01 of the
Credit Agreement is amended and restated in its entirety as follows:
“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum determined by the Administrative Agent based on
the rate for United States dollar deposits for delivery on the first day of such
Interest Period for a period approximately equal to such Interest Period as
reported on Reuters Screen LIBOR01 page (or any successor page) at approximately
11:00 a.m., London time, two London Business Days prior to the first day of such
Interest Period (or if not so reported, then as determined by the Administrative
Agent from another recognized source or interbank quotation); provided that if
the Eurodollar Rate, as determined above for any Interest Period shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
In the event the FRB imposes a Eurocurrency Reserve Requirement on member banks
of the Federal Reserve System, the Eurodollar Rate will be calculated as the
rate determined in accordance with the preceding sentence, divided by 1 minus
the Eurocurrency Reserve Requirement then in effect. Each determination by
Administrative Agent pursuant to this definition will be conclusive absent
manifest error.
1.11    The definition of “FATCA” set forth in Section 1.01 of the Credit
Agreement is amended and restated in its entirety as follows:
“FATCA” means Sections 1471 through 1474 of the Code (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof and any agreement entered into pursuant to Section
1471(b)(1) of the Code.
1.12    The definition of “Fee Letter” set forth in Section 1.01 of the Credit
Agreement is amended and restated in its entirety as follows:


- 4 -
SMRH:476906819.7

--------------------------------------------------------------------------------





"Fee Letter" means the letter agreement dated May 9, 2016 among Borrower,
Administrative Agent and Arranger regarding certain fees to be paid by Borrower
in connection with the transactions contemplated by the Loan Documents, as
renewed and amended pursuant to the Second Amendment.
1.13    The definition of “OFAC” set forth in Section 1.01 of the Credit
Agreement is amended and restated in its entirety as follows:
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
1.14    The definition of “Participating Member State” set forth in Section 1.01
of the Credit Agreement is amended and restated in its entirety as follows:
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
1.15    The definition of “Permitted Acquisition” set forth in Section 1.01 of
the Credit Agreement is amended and restated as follows:
"Permitted Acquisition" means (a) the Acquisition by Borrower or any Subsidiary
of (i) all or substantially all of the assets of another Person, (ii) an
identifiable business unit or division of another Person or (iii) Equity
Interests of another Person resulting in the acquiring Person having the ability
to Control the acquired Person or otherwise causing another Person to become a
Subsidiary of such Person, or (b) the Acquisition of another Person or an
identifiable business unit or division of another Person by Borrower or any
Subsidiary in a merger, consolidation, amalgamation, reorganization or other
similar transaction (in each case, the Person or identifiable business unit or
division being so acquired is referred to as the "Target"), excluding (A) any
Acquisition (including those effected through a merger, consolidation,
amalgamation, reorganization or other similar transaction) by Borrower of the
assets or identifiable business unit or division of, or Equity Interests in, any
Subsidiary or (B) any Acquisition (including those effected through a merger,
consolidation, amalgamation, reorganization or other similar transaction) by any
Subsidiary of the assets or identifiable business unit or division of, or Equity
Interests in, any other Subsidiary; provided that:
(a)    no Default or Event of Default has occurred and is continuing on the date
of, or will result after giving effect to, any such Acquisition (actually and on
a pro forma basis);
(b)    the Target is in the same or a similar or a related line of business (as
reasonably determined in good faith by Borrower's board of directors or by
Borrower’s chief executive officer or chief financial officer) as the business
conducted by Borrower or any of its Subsidiaries;
(c)    the Acquisition is completed as a result of an arm's length negotiation
and on a non-hostile basis;
(d)    the Acquisition is consummated, in all material respects, in accordance
with all applicable laws and all applicable authorizations, permits and
approvals of Governmental Authorities;
(e)    if the financial statements of the Target (or, in the case of the
Acquisition of assets constituting less than all of the assets of a Target, the
equivalent of financial statements with respect


- 5 -
SMRH:476906819.7

--------------------------------------------------------------------------------





to such assets) to the extent available, but in no event for less than the
immediately preceding most recent twelve month period for which financial
statements are available ("Historical Target Financial Statements") demonstrate,
as determined in good faith by Borrower, that such Target's earnings before
interest, taxes, depreciation and amortization (calculated in the same manner as
Consolidated EBITDA) ("Target EBITDA") is:
(i) less than zero, and the consideration paid or payable in Cash or other
property, including the issuance of Equity Interests of Borrower or any of its
Subsidiaries (with the value of such other property determined as of the closing
date of such Acquisition) in connection with such Acquisition or series of
related Acquisitions (such consideration, including any deferred portion thereof
constituting Deferred Purchase Price Obligations, "Acquisition Consideration")
is in excess of $35,000,000; or
(ii) zero or greater, and the Acquisition Consideration is in excess of
$75,000,000,
then in the case of clauses (e)(i) and (ii) above, Borrower has delivered to
Administrative Agent, on or before the earlier to occur of (A) the fifteenth
calendar day following the execution of the definitive acquisition (or similar)
agreement for such Acquisition (or if such day is not a Business Day, the next
succeeding Business Day) and (B) ten calendar days preceding the closing of the
Acquisition (or if such day is not a Business Day, the immediately preceding
Business Day), each of the following:
(x) the Historical Target Financial Statements; and
(y) pro forma financial statements, reflecting the combined performance of the
Loan Parties as of the last day of the most recent Fiscal Period of Borrower for
which financial statements of Borrower have been filed with the SEC or delivered
to Administrative Agent pursuant to Section 6.01(a) or (b), as the case may be,
and of the Target for the most recent twelve month period immediately preceding
the consummation of such transaction for which Historical Target Financial
Statements are available (or such other appropriate recent twelve month period
as may be selected by Borrower and approved by Administrative Agent in its
Reasonable Discretion), certified to Administrative Agent and the Lending
Parties as being the good faith pro forma financial statements prepared by
Borrower, in form and detail acceptable to Administrative Agent in its
Reasonable Discretion, which pro forma financial statements shall show that such
Acquisition would not result in the occurrence of any Default or Event of
Default hereunder;
provided that if (I) Target EBITDA is less than zero, and the Acquisition
Consideration is     $35,000,000 or less or (II) Target EBITDA is equal to or
greater than zero, and the Acquisition     Consideration is $75,000,000 or less,
then in each such case no financial statements shall be     required to be
delivered pursuant to this clause (e); and provided further that the foregoing
    minimum thresholds of $35,000,000 and $75,000,000 as used in the subclauses
(i) and (ii)     above of this clause (e) as well as in subclauses (I) and (II)
of the preceding proviso will be     increased to $50,000,000 and $100,000,000,
respectively, with respect to and solely for any     specific proposed
Acquisition, if the Consolidated Leverage Ratio, as    determined as of the
    anticipated date of the consummation of such proposed Acquisition, would be
less than 2.00:1.00,     as calculated on a pro forma basis after giving effect
to such Acquisition and all Indebtedness to     be incurred therewith, including
any Deferred Purchase Price Obligations, for the trailing four     consecutive
Fiscal Periods ending as of the last day of the most recent Fiscal Period of
Borrower     for which the Consolidated audited or unaudited financial
statements of     Borrower have been     filed with the SEC or delivered to
Administrative Agent pursuant to Section 6.01(a) or (b), as the     case may be,
and for the Target for the


- 6 -
SMRH:476906819.7

--------------------------------------------------------------------------------





most recent twelve month period     immediately preceding     the consummation
of such transaction for which Historical Target Financial Statements are
    available (or such other appropriate recent twelve month period as may
    be selected by Borrower     and approved by Administrative Agent in its
Reasonable Discretion); otherwise, (for the     avoidance of doubt) the
thresholds will remain $35,000,000 and $75,000,000, respectively; 
(f)    Borrower is in compliance with the financial covenants set forth in
Section 7.14 on a pro forma basis after giving effect to the Acquisition of the
Target, as calculated for the Loan Parties as of the last day of the most recent
Fiscal Period of Borrower for which financial statements of Borrower have been
filed with the SEC or delivered to Administrative Agent pursuant to Section
6.01(a) or (b), as the case may be, and for the Target for the most recent
twelve month period immediately preceding the consummation of such transaction
for which Historical Target Financial Statements are available (or such other
appropriate recent twelve month period as may be selected by Borrower and
approved by Administrative Agent in its Reasonable Discretion), and, if the
Acquisition meets the threshold in clause (e) above requiring Borrower to
deliver financial statements as required in clause (e) above, Borrower will have
delivered to Administrative Agent, concurrently with delivery of the financial
statements under clause (e) above, a completed Schedule 2 to the Compliance
Certificate (i) demonstrating such pro forma compliance, calculated in
compliance with GAAP, subject to such qualifications as described in
accompanying notes thereto, in a manner reasonably acceptable to Administrative
Agent and (ii) certified by a Financial Officer or the chief executive officer
of Borrower as to the matters in paragraphs 1 through 5 of the Compliance
Certificate;
(g)    if the Target (or any of its Subsidiaries) is to remain a separate
Subsidiary and as such would become a Material Subsidiary, all action required
under Section 6.11 will be completed substantially concurrently with the
consummation of such Acquisition and such Target (and such additional
Subsidiaries, if applicable) will be made a party to this Agreement as a
Guarantor substantially concurrently with the consummation of such acquisition
by executing and delivering to Administrative Agent a Joinder Agreement in the
form of Exhibit C and otherwise complying with the terms of Section 6.11;
(h)    the Consolidated Leverage Ratio, as determined as of the date of the
consummation of the Acquisition, calculated on a pro forma basis after giving
effect to the Acquisition and all Indebtedness to be incurred therewith,
including any Deferred Purchase Price Obligations, for the trailing four
consecutive Fiscal Periods ending as of the last day of the most recent Fiscal
Period of Borrower for which the Consolidated audited or unaudited financial
statements of Borrower have been filed with the SEC or delivered to
Administrative Agent pursuant to Section 6.01(a) or (b), as the case may be, and
for the Target for the most recent twelve month period immediately preceding the
consummation of such transaction for which Historical Target Financial
Statements are available (or such other appropriate recent twelve month period
as may be selected by Borrower and approved by Administrative Agent in its
Reasonable Discretion), is at least one-quarter turn (0.25x) less than the then
applicable maximum Consolidated Leverage Ratio covenant hurdle set forth in
Section 7.14(a) of the Credit Agreement; and
(i)    upon the consummation of any such Acquisition as to which the Acquisition
Consideration paid or payable by Borrower and its Subsidiaries is greater than
$10,000,000, a Responsible Officer of Borrower will deliver a certificate to
Administrative Agent confirming that each of the applicable conditions set forth
in clauses (a) through (h), inclusive, of this definition to


- 7 -
SMRH:476906819.7

--------------------------------------------------------------------------------





the qualification of such Acquisition as a "Permitted Acquisition" has been or,
in the case of the conditions set forth in clause (g) thereof, are being
concurrently.    
1.16    The definition of “Revolving Credit Stated Maturity Date” set forth in
Section 1.01 of the Credit Agreement is amended and restated in its entirety as
follows:
“Revolving Credit Stated Maturity Date” means July 23, 2021.
1.17    The definition of “Threshold Amount” set forth in Section 1.01 of the
Credit Agreement is amended and restated in its entirety as follows:
“Threshold Amount” means $20,000,000.
1.18    The definitions of “Aggregate Revolving Credit Commitments” and “Related
Business” set forth in Section 1.01 of the Credit Agreement, the preamble to
Article V of the Credit Agreement, and each of Sections 5.03(a), 5.07(d), 5.10,
5.15, 5.17, 6.02(d), 7.01(n), 7.02(g), 7.03(f), 7.10(a) and 9.04 of the Credit
Agreement are amended to replace “Closing Date” with “Second Amendment Effective
Date” each place such defined term appears.
1.19    Each of Sections 5.01 and 7.01(a) of the Credit Agreement are amended to
replace the words “on the date hereof” with “on the Second Amendment Effective
Date” each place such words appear.
1.20    Section 1.02(n) of the Credit Agreement is amended by deleting the
parenthetical “(in accordance with the EMU Legislation)” from the third and
fourth lines of clause (i) thereof.
1.21    Section 3.01(f) of the Credit Agreement is amended to replace “IRS Form
W-Ben” with “IRS Form W-BEN-E” each place the reference appears.
1.22    Section 3.01(f)(ii) of the Credit Agreement is further amended by (i)
deleting the word “and” at the end of clause (C) thereof, (ii), deleting the “.”
at the end of clause (D) thereof and inserting in its place “; and” and (iii)
inserting the following new clause (ii)(E):
(E)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Second Amendment Effective Date, Borrower and Administrative Agent
shall treat (and the Lenders hereby authorize Administrative Agent to treat)
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
1.23    Sections 4.02(c) and 5.12(b) of the Credit Agreement are each amended to
delete the date “December 31, 2011” and to insert in its place “December 31,
2015”.
1.24    Section 5.18 of the Credit Agreement is amended and restated in its
entirety as follows:
Section 5.18     Anti-Terrorism and Anti-Corruption Laws.
(a)    Neither any Loan Party nor any of its Subsidiaries nor, to the actual
knowledge of any Loan Party, any director, officer, employee or agent of any
Loan Party or any of its Subsidiaries, is a Person that is or is owned or
otherwise Controlled by any other Person that is


- 8 -
SMRH:476906819.7

--------------------------------------------------------------------------------





(i) currently the subject or target of any Sanctions or (ii) located, organized
or resident in a Designated Jurisdiction.
(b)    The Loan Parties and their Subsidiaries have conducted their businesses
in compliance with applicable Anti-Terrorism Laws and anti-corruption Laws and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such Laws.
1.25    Section 6.01(a) is amended by inserting “, Grant Thornton LLP”
immediately following “PricewaterhouseCoopers LLP” in the seventh line thereof.
1.26    Section 6.01(e) of the Credit Agreement is amended and restated in its
entirety as follows:
(e)    Accountants' Statement. Together with each delivery of audited financial
statements pursuant to Section  6.01(a), a written statement by the independent
public accountants giving the report stating that in connection with their
audit, nothing came to their attention that caused them to believe that Borrower
failed to comply with the terms, covenants, provisions, or conditions of Article
VIII, inclusive, of this Agreement insofar as they relate to accounting matters,
noting however that their audit was not directed primarily toward obtaining
knowledge of such noncompliance; provided, that such accountants will not be
responsible for any failure to obtain knowledge of a Default or Event of Default
that would not be disclosed in the course of their audit examination, and
1.27    Section 6.02(e) of the Credit Agreement is amended by deleting the words
“Anti-Money Laundering Laws” in the third line thereof and inserting in their
place “Anti-Terrorism Laws”.
1.28    A new Section 6.13 is added to the Credit Agreement as follows:
Section 6.13     Anti-Terrorism Laws and Anti-Corruption Laws.
The Loan Parties shall, and shall cause their Subsidiaries to, conduct their
businesses in compliance with applicable Anti-Terrorism Laws and anti-corruption
Laws and maintain policies and procedures designed to promote and achieve
compliance with such Laws.
1.29    Clause (n) of Section 7.01 of the Credit Agreement is amended by
deleting clause (ii) thereof in its entirety and inserting in its place the
following:
(ii) such Lien attaches to or otherwise encumbers only specified property,
improvements and/or     fixed assets of such Person and is not in the nature of
a floating Lien (provided that the foregoing     restriction shall not apply to
floating Liens on any property or assets of any Person that is     acquired by
any Loan Party or any other Subsidiary after the Second Amendment Effective
Date,     provided (1) such acquired Person is not and does not become a
Material Subsidiary, (2) such     acquired Person does not merge with any Loan
Party or any other Subsidiary and (3) such     floating Liens are terminated
within 180 days of the date such Person was acquired by such Loan     Party or
such other Subsidiary); and
1.30    Clause (w) of Section 7.01 of the Credit Agreement is amended and
restated in its entirety as follows:


- 9 -
SMRH:476906819.7

--------------------------------------------------------------------------------





(w)    Liens not otherwise permitted under this Section 7.01, provided that the
obligations secured by such other Liens will not, in the aggregate, as
determined as of any date, exceed the greater of (i) $35,000,000 and (ii) an
amount equal to 5% of Consolidated Tangible Net Worth, calculated on a pro forma
basis after giving effect to the incurrence of each such obligation.
1.31    Clause (p) of Section 7.02 of the Credit Agreement is amended and
restated in its entirety as follows:
(p)    Investments not otherwise permitted under this Section 7.02, provided
that with respect to and for any specific proposed Investment, the Consolidated
Leverage Ratio, as determined as of the effective date of such Investment, would
be not greater than 2.75:1.00, as calculated on a pro forma basis after giving
effect to such Investment and all Indebtedness to be incurred therewith,
including any Deferred Purchase Price Obligations, for the trailing four
consecutive Fiscal Periods ending as of the last day of the     most recent
Fiscal Period of Borrower for which the Consolidated audited or unaudited
financial statements of Borrower have been filed with the SEC or delivered to
Administrative Agent pursuant to Section 6.01(a) or (b), as the case may be.
1.32    Clause (b) of Section 7.03 of the Credit Agreement is amended by
deleting the amount “$15,000,000” in the last line thereof and inserting in its
place “$20,000,000”.
1.33    Clause (c) of Section 7.03 of the Credit Agreement is amended by
deleting the words “Indebtedness outstanding on the date hereof and listed on
Schedule 7.03” at the beginning of such clause and inserting in their place the
following.
Indebtedness outstanding on the Second Amendment Effective Date (including
Indebtedness     extended after the Second Amendment Effective Date pursuant to
committed or uncommitted     credit facilities from third parties outstanding on
the Second Amendment Effective Date), in each     case listed on Schedule 7.03
1.34    Clause (f) of Section 7.03 of the Credit Agreement is amended by
deleting the amount “$25,000,000” in the last line thereof and inserting in its
place “$35,000,000”.
1.35    Clause (g) of Section 7.03 of the Credit Agreement is amended by
deleting the amount “$40,000,000” in the last line thereof and inserting in its
place “$55,000,000”.
1.36    Clause (k) of Section 7.03 of the Credit Agreement is amended by
deleting the amount “$50,000,000” in the third line thereof and inserting in its
place “$65,000,000”.
1.37    Clause (l) of Section 7.03 of the Credit Agreement is amended by
deleting the word “and” at the end of such clause.
1.38    Clause (m) of Section 7.03 of the Credit Agreement is amended by
(i) deleting the amount “$25,000,000” in the third line thereof and inserting in
its place “$35,000,000” and (ii) deleting the “.” at the end of such clause and
inserting in its place “; and”.
1.39    Section 7.03 of the Credit Agreement is amended by inserting the
following new clause (n):
(n)    Indebtedness constituting issuances of publically or privately placed
unsecured notes ranking junior to or pari passu with the Obligations under the
Credit Agreement, provided


- 10 -
SMRH:476906819.7

--------------------------------------------------------------------------------





(i) that with respect to and for any proposed issuance of such Indebtedness, the
Consolidated Leverage Ratio, as determined as of the incurrence date of such
Indebtedness, would be not greater than 2.75:1.00, calculated on a pro forma
basis after giving effect to the incurrence of such Indebtedness for the
trailing four consecutive Fiscal Periods ending as of the last day of the most
recent Fiscal Period of Borrower for which the Consolidated audited or unaudited
financial statements of Borrower have been filed with the SEC or delivered to
Administrative Agent pursuant to Section 6.01(a) or (b), as the case may be, and
(ii) such Indebtedness also conforms to other customary requirements applicable
to such Indebtedness issuances, including (1) no principal amortization or
mandatory redemptions or prepayments, (2) maturity at least 6 months after the
Renewed Facility Maturity Date, (3) no maintenance covenants and (4) no “most
favored nation” provisions, as confirmed by Administrative Agent in its
Reasonable Discretion.
1.40     Clause (c) of Section 7.04 of the Credit Agreement is amended by
deleting the proviso in the last two lines thereof in its entirety and inserting
in its place the following:
provided, that the all-in consideration (i) for all such transactions
consummated after the     Second     Amendment Effective Date does not exceed,
in the aggregate, $50,000,000, and (ii) for any such     single transactions (or
series of related transactions) after the Second Amendment Effective Date
    does not exceed $25,000,000;
1.41    Clause (d) of Section 7.05 of the Credit Agreement is amended and
restated in its entirety as follows:
(d)    without limitation of Section 7.05(c), so long as no Event of Default has
occurred and is continuing prior to or immediately following such action or
otherwise results from such action, Borrower may declare and pay Cash dividends
or make Cash distributions to its holders of Equity Interests and purchase,
redeem or otherwise acquire shares of its Equity Interests or warrants, rights
or options to acquire any such Equity Interests, provided that with respect to
and for any such proposed Cash dividend, distribution, purchase, redemption or
other acquisition of Equity Interests, the Consolidated Leverage Ratio, as
determined as of the effective date of such Restricted Payment, would be not
greater than 2.75:1.00, calculated on a pro forma basis after giving effect to
such Restricted Payment for the trailing four consecutive Fiscal Periods ending
as of the last day of the most recent Fiscal Period of Borrower for which the
Consolidated audited or unaudited financial statements of Borrower have been
filed with the SEC or delivered to Administrative Agent pursuant to Section
6.01(a) or (b), as the case may be; and provided further that to the extent
Restricted Payments contemplated by this clause (d) are not permitted to be paid
as a result of the preceding proviso, then Borrower may still declare, pay and
make such Restricted Payments up to an aggregate of $50,000,000 for all such
Restricted Payments paid or made pursuant to this second proviso during periods
since the Second Amendment Effective Date that otherwise would not be permitted
to be paid as a result of the preceding proviso. Any deemed utilization of such
$50,000,000 basket (to the extent applicable) will be re-set to Zero Dollars
($0.00) if, subsequent to any such payment of dividends or distributions or any
such purchase or redemption of Equity Interests (or warrants, rights or options
to acquire any such Equity Interests), the Consolidated Leverage Ratio is not
greater than 2.75:1.00 as determined as of the end of the four (4) most recent
consecutive Fiscal Periods for which Borrower has delivered financial reports to
Administrative Agent and the Lenders pursuant to Sections 6.01(a) or (b), as
applicable, along with the accompanying Compliance Certificate.


- 11 -
SMRH:476906819.7

--------------------------------------------------------------------------------





1.42    Section 7.06 of the Credit Agreement is amended by deleting the amount
“$15,000,000” in the seventh line thereof and inserting in its place
“$25,000,000”.
1.43    Section 7.10(b) of the Credit Agreement is amended and restated in its
entirety as follows:
(b)    Dispose of its accounts receivable, or an interest therein, to any other
Person (other than Dispositions of accounts receivable to collection agencies
for the purpose of facilitating the collection thereof or in connection with the
compromise, settlement or collection thereof, in each case in the ordinary
course of business), or enter into any other securitization transaction with
respect to its accounts receivable.
1.44    Section 7.14 of the Credit Agreement is amended and restated in its
entirety as follows:
(a)    Maximum Consolidated Leverage Ratio. Maintain a Consolidated Leverage
Ratio, as determined as of the last day of each Fiscal Period, of not greater
than 3.00:1.00; provided, however, that the foregoing maximum Consolidated
Leverage Ratio covenant hurdle will be increased to 3.25:1.00 as of and for each
of the four consecutive quarterly testing dates coinciding with the last day of
each of the four consecutive Fiscal Periods ending on or after the date of
consummation of a Permitted Acquisition as to which the Acquisition
Consideration paid (or to be paid in the case of Deferred Purchase Price
Obligations) by Borrower or any of its Subsidiaries is $100,000,000 or more (for
the avoidance of doubt, following such fourth consecutive testing date, the
maximum Consolidated Leverage Ratio covenant hurdle will be restored to
3.00:1.00).
(b)    Minimum Consolidated Interest Coverage Ratio. Maintain a Consolidated
Interest Coverage Ratio, as determined as of the last day of each Fiscal Period,
of not less than 3.00:1.00.
1.45    A new Section 7.15 is added to the Credit Agreement as follows:
Section 7.15     Sanctions and Anti-Corruptions Laws.
(a)    The Loan Parties shall not, nor shall they permit any of their
Subsidiaries to, use the proceeds of any Credit Extension, directly or, to the
knowledge of any such Loan Party or such Subsidiary, indirectly, or lend,
contribute or otherwise make available such proceeds to any Person (including
any other Loan Party or Subsidiary thereof) to fund any activities of or
business with any such Person that, at the time of such funding, is the subject
of Sanctions or in any other manner that will result in a violation by any
Person of Sanctions.
(b)    The Loan Parties shall not, nor shall they permit any of their
Subsidiaries to, directly or, to the knowledge of any such Loan Party or such
Subsidiary, indirectly, use the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, or other similar anti-corruption legislation in other
jurisdictions.
1.46    Section 9.04 of the Credit Agreement is amended by deleting the words
“to be consent” immediately following the words “or required thereunder to be”
in the fourth sentence thereof and inserting in their place “consented”.


- 12 -
SMRH:476906819.7

--------------------------------------------------------------------------------





1.47    Section 10.04(b) of the Credit Agreement is amended by deleting the
proviso at the end of such Section in its entirety and inserting in its place
the following:
provided that such indemnity will not, as to any Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses (A)
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (1) the gross negligence or willful misconduct of
such Indemnitee or (2) such Indemnitee's bad faith breach of its obligations
under this Agreement or any other applicable Loan Document, or (B) arise out of
any investigation, litigation or proceeding (or preparation of a defense in
connection therewith) solely between or among Indemnitees not arising from any
act or omission by Borrower or any of its Subsidiaries or Affiliates (other than
any proceeding against any Indemnitee in its capacity or fulfilling its role as
Administrative Agent, the Lead Arranger, syndication agent or similar role, or
the Swingline Lender or L/C Issuer, in its capacity as such).
1.48    The fifth sentence of the second paragraph of Section 10.06(d) of the
Credit Agreement is amended by replacing the words “an agent” with the words “a
non-fiduciary agent” immediately following the words “acting solely for this
purpose as”.
1.49     A new Section 10.19 is added to the Credit Agreement as follows:
Section 10.19     Cashless Settlement.
Notwithstanding anything to the contrary contained in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved in writing by Borrower, Administrative Agent and such Lender.
1.50     A new Section 10.20 is added to the Credit Agreement as follows:
Section 10.20     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge


- 13 -
SMRH:476906819.7

--------------------------------------------------------------------------------





institution that may be issued to it or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other Loan
Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
1.51     A new Section 10.21 is added to the Credit Agreement as follows:
Section 10.21     PATRIOT Act.
Each Lender that is subject to the Patriot Act and Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies Borrower that pursuant
to the requirements of the PATRIOT Act, it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and such other information that will allow each such
Lender or Administrative Agent, as applicable, to identify Borrower in
accordance with the PATRIOT Act. Borrower shall, promptly following a request by
Administrative Agent or any Lender, provide all documentation and other
information that Administrative Agent or such Lender requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including PATRIOT Act.


1.52    The Schedules attached to and made a part of the Credit Agreement are
amended and restated in their entirety by the Schedules attached to the Second
Amendment as Attachment A hereto.
    
SECTION 2.    Limitation of Amendment; Full Force and Effect. The amendments set
forth in this Second Amendment shall be limited precisely as written and shall
not be deemed (a) to be an amendment, consent or waiver of any other term or
condition of the Credit Agreement or the other Loan Documents, to prejudice any
right or remedy which the Administrative Agent or any of the Lending Parties may
now have or may have in the future under or in connection with the Credit
Agreement or the other Loan Documents; or (b) to be a consent to any future
waiver, amendment, consent or departure from the terms and conditions of the
Credit Agreement or the other Loan Documents. This Second Amendment shall be
construed in connection with and as part of the Loan Documents, and all terms,
conditions, representations, warranties, covenants and agreements set forth in
the Loan Documents, except as herein waived or amended, are hereby ratified and
confirmed and shall remain in full force and effect.
SECTION 3.    Representations and Warranties. In order to induce the Lenders and
the Administrative Agent to enter into this Second Amendment, each Loan Party
jointly and severally represents and warrants to each Lender and the
Administrative Agent as follows:
3.1    Authorization; Enforceability. Each Loan Party has taken all corporate
action required to execute, deliver and perform this Second Amendment. This
Second Amendment constitutes the legal, valid and binding obligation of each
Loan Party, enforceable against such Loan Party in accordance with its terms,
except as enforcement thereof may be limited by Debtor Relief Laws or other
applicable Laws affecting the enforcement of creditors' rights generally, and by
general principles of equity.
3.2    No Conflict. Neither the execution and delivery of this Second Amendment
nor the performance by any Loan Party of the Credit Agreement as amended hereby
constitutes or results in:


- 14 -
SMRH:476906819.7

--------------------------------------------------------------------------------





(a)
    a breach or termination of any Material Contract to which Borrower or any
other Loan Party is a party or by which it is bound, or of the Organizational
Documents of any Loan Party;
(b)
    a violation of any Law applicable to any Loan Party;
(c)
    the creation under any Material Contract of any Lien upon any of the assets
of any Loan Party; or
(d)
    a redemption, retirement or other repurchase obligation of any Loan Party
under any Material Contract or any Organizational Document of such Loan Party.
3.3    Absence of Default. Immediately after giving effect to this Second
Amendment, no event has occurred and is continuing or will result from the
effectiveness of this Second Amendment to occur on the date hereof that would
constitute a Default or an Event of Default.
3.4    Restatement of Representations and Warranties in Credit Agreement. Each
Loan Party, with respect to the representations and warranties of such Loan
Party set forth in the Credit Agreement, as amended hereby, represents and
warrants that each of such representations and warranties is true and correct in
all material respects (except that such materiality qualifier will not be
applicable to any portion of any representation and warranty that is already
qualified or modified by materiality in the text thereof) as of the effective
date of this Second Amendment (except to the extent any such representation or
warranty specifically refers to an earlier date, in which case such
representation or warranty will be true and correct in all material respects
(except that such materiality qualifier will not be applicable to any portion of
any representation and warranty that is already qualified or modified by
materiality in the text thereof) as of such earlier date).
SECTION 4.    Reaffirmation by Borrower. Borrower hereby acknowledges and
reaffirms its obligations under each Loan Document to which it is a party,
including its undertaking and obligation to timely pay the Obligations.
SECTION 5.    Reaffirmation by Guarantors. Each Guarantor acknowledges that it
has reviewed and approved this Second Amendment, consents to the execution,
delivery and performance of this Second Amendment by Borrower in all respects,
and acknowledges and reaffirms its obligations under each Loan Document to which
it is a party, including its joint and several, unconditional and irrevocable
Guaranteed Obligations as set forth in Section 10.15 of the Credit Agreement.
SECTION 6.    Conditions to Effectiveness. This Second Amendment shall become
effective when each of the following conditions precedent set forth in this
Section 6 shall have been satisfied, each as determined by Administrative Agent
and the Lenders in their sole discretion, and upon such satisfaction shall be
deemed effective as of the date (the “Effective Date”) first set forth in the
preamble of this Second Amendment:
6.1    Executed Second Amendment. Administrative Agent shall have received a
counterpart of this Second Amendment executed and delivered by Borrower, each
Guarantor, each Lender and by Wells Fargo in its separate capacities as L/C
Issuer, Swingline Lender and Administrative Agent.


- 15 -
SMRH:476906819.7

--------------------------------------------------------------------------------





6.2    Secretary’s Certificates. Administrative Agent shall have received
separate certificates, executed by the corporate secretary of each Loan Party on
behalf of such Loan Party, certifying, among other things, (a)  that attached to
such certificate are true, correct and complete copies of (i) the Organizational
Documents of such Loan Party then in full force and effect, (ii) the resolutions
then in full force and effect adopted by the Board of Directors of such Loan
Party authorizing and ratifying the execution, delivery and performance by such
Loan Party of the Loan Documents to which it is a party, including this Second
Amendment and the Credit Agreement as amended by this Second Amendment, (iii) a
certificate of good standing from the secretary of state of the state under
whose laws such Loan Party was incorporated, (b) the name(s) of the Responsible
Persons of such Loan Party authorized to execute Loan Documents on behalf of
such Loan Party, together with an incumbency sample of the true signatures of
such Responsible Persons, and (c) that Administrative Agent and the Lenders may
conclusively rely on such certificate.
6.3    Opinion Letters. Administrative Agent shall have received (a) a closing
opinion letter of Shartsis Friese LLP, as special counsel to the Loan Parties as
to certain matters reasonably requested by Administrative Agent relating to this
Second Amendment and the Credit Agreement, as amended by this Second Amendment,
and (b) an opinion letter of Sheppard Mullin Richter & Hampton, LLP. as special
counsel to Administrate Agent, as to matters of New York law.
6.4    No Material Adverse Change. Since December 31, 2015, there has been no
development, event or circumstance, either individually or in the aggregate,
that has had or could reasonably be expected to have a Material Adverse Change.
6.5    No Default or Event of Default. No Default or Event of Default has
occurred and is continuing.
6.6    Representations and Warranties. Each of the representations and
warranties of each Loan Party set forth in Section 3 of this Second Amendment is
true and correct.
6.7    Bring-Down Certificate. Administrative Agent shall have received a
certificate executed by a Responsible Officer of each Loan Party, certifying
that the conditions specified in this Section 6 have been satisfied.
6.8    New Lenders.    Administrative Agent shall have received (a) from any new
Lender acceding to the Credit Agreement not previously party to the Credit
Agreement (each a “New Lender”) an accession agreement (the “New Lender
Agreement”) and, (b) from Borrower, if requested by such New Lender, a Revolving
Note executed by Borrower in favor of such New Lender, in form and substance
reasonably satisfactory to Administrative Agent.
6.9    Payment of Fees. Borrower will have paid (a) all fees required to be paid
to Administrative Agent or any Lender on or before the Effective Date, including
pursuant to the Fee Letter and (b)  all fees, charges and disbursements of
counsel to Administrative Agent to the extent previously invoiced, plus such
additional amounts of such fees, charges and disbursements as will constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
will not thereafter preclude a final settling of accounts between Borrower and
Administrative Agent).


6.10    Effective Date. The Effective Date of this Second Amendment shall have
occurred by July 29, 2016.


- 16 -
SMRH:476906819.7

--------------------------------------------------------------------------------





For the purpose of determining satisfaction with the conditions precedent
specified in this Section 6, each Lender that has signed and delivered this
Second Amendment shall be deemed to have accepted, and to be satisfied with,
each document or other matter required under this Section 6 unless
Administrative Agent shall have received written notice from such Lender prior
to the Effective Date specifying its objection thereto.
SECTION 7.    Certain Transitional Matters.
7.1    On the Effective Date, the Lenders party to the Credit Agreement, as
amended hereby, shall be the Lenders as of the Effective Date, including the New
Lenders as of the Effective Date, and shall have the respective Revolving Credit
Commitments set forth in Schedule 2.01 to the Credit Agreement (as amended as
contemplated hereby). Any Lender party to the Credit Agreement not listed on the
signature pages hereof (each a “Departing Lender”) shall cease to be a Lender on
the Effective Date upon payment of all amounts due to it under the Credit
Agreement. Notwithstanding anything to the contrary contained in the Credit
Agreement, in order to effect the renewal and amendment of the existing
Revolving Credit Facility as contemplated by this Second Amendment, all accrued
and unpaid interest, and all accrued and incurred and unpaid fees, costs and
expenses payable under the Credit Agreement will be due and payable on the
Effective Date. Each Departing Lender and each other Lender having Loans
outstanding on the Effective Date and whose pro rata share in respect of such
Loans has been decreased on the Effective Date shall be deemed to have assigned
on the Effective Date, without recourse, ratably to each Lender with increasing
its Commitment hereunder (each an “Increasing Lender”) and to each New Lender
such ratable portion of such Loans as shall be necessary to effectuate such
adjustment. Each Increasing Lender and each New Lender on the Effective Date
shall (i) be deemed to have assumed such ratable portion of such Loans and (ii)
fund on the Effective Date such assumed amounts to Administrative Agent for the
account of each such assigning Lender in accordance with the provisions hereof
in the amount notified to such Increasing Lender or such New Lender by
Administrative Agent.
7.2    If any Swingline Loans or Letters of Credit shall be outstanding on the
Effective Date, the Lenders (including the New Lenders) shall be deemed to have
participation interests therein as of such date in accordance with their pro
rata shares as reflected in Schedule 2.01 to the Credit Agreement (as amended as
contemplated hereby). Each Departing Lender and each other Lender having
participation interests in any Swingline Loans and Letters of Credit outstanding
on the Effective Date and whose pro rata share in respect of such participation
interests in any outstanding Swingline Loans and Letters of Credit has been
decreased on the Effective Date shall be deemed to have assigned on the
Effective Date, without recourse, ratably to each Increasing Lender and each New
Lender such ratable portion of such participation interests in any outstanding
Swingline Loans Letters of Credit as shall be necessary to effectuate such
adjustment. Each Increasing Lender and each New Lender on the Effective Date
shall be deemed to have assumed such ratable portion of such participation
interests in any such outstanding Swingline Loans and Letters of Credit.
SECTION 8.    Miscellaneous.
8.1    Reference to and Effect on the Credit Agreement and the other Loan
Documents. On and after the effective date of this Second Amendment, each
reference in the Credit Agreement or the other Loan Documents to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to such agreement after giving effect hereto. This Second
Amendment shall be deemed to be one of the Loan Documents. The rules of
construction set forth in Section 1.02 of the Credit Agreement shall apply to
this Second Amendment the same as they apply to the Credit Agreement and the
other Loan


- 17 -
SMRH:476906819.7

--------------------------------------------------------------------------------





Documents. The First Amendment to Credit Agreement dated as of December 8, 2015
among the parties hereto is superseded in its entirety by this Second Amendment.
8.2    Ratification of Reimbursement and Indemnification Obligations. Borrower
ratifies and affirms each of its reimbursement and indemnification obligations
under the Loan Documents, including Sections 10.04 of the Credit Agreement (as
amended hereby), and including its obligation to pay all reasonable fees,
charges and disbursements of counsel incurred by the Administrative Agent in
connection with the negotiation, implementation, execution and enforcement of
this Second Amendment, and any acts contemplated hereby and thereby. Nothing
herein shall be construed to limit, affect, modify or alter Borrower’s
reimbursement and indemnification obligations under the Credit Agreement or
elsewhere under the Loan Documents.
8.3    Headings. Section and subsection headings in this Second Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Second Amendment for any other purpose or be given any substantive
effect.
8.4    Applicable Law. Except as otherwise expressly provided in any of the Loan
Documents, in all respects, including all matters of construction, validity and
performance, this Second Amendment shall be governed by, and construed and
enforced in accordance with, the Laws of the State of New York, without regard
to principles of conflict of law other than New York General Obligations Law
5-1401 and 5-1402.
8.5    Successors and Assigns. The provisions of this Second Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that Borrower and the Guarantors may not assign
or transfer any of their rights or obligations under this Second Amendment
unless in accordance with the Credit Agreement.
8.6    Counterparts. This Second Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or email (including by “pdf”) shall be effective as
delivery of a manually executed counterpart of this Second Amendment.
[remainder of page intentionally left blank]




- 18 -
SMRH:476906819.7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.
ADMINISTRATIVE AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION


By: ____________/S/_________________
Name: Roberto Padilla
Title: Vice President
































 
Lenders:
 



[signature page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION
By: ____________/S/_________________
Name: Roberto Padilla
Title: Vice President
 


MUFG UNION BANK, N.A.(f/k/a Union Bank, N.A.) 
By: ____________/S/__________________
Name: Peter Meyer
Title: Assistant Vice President


 
HSBC BANK USA, NATIONAL ASSOCIATION
By: ______________/S/________________
Name: Mark Hillhouse
Title: Senior Vice President


 
BANK OF MONTREAL
By: ______________/S/________________
Name: Keiju Yamasaki
Title: Managing Directors, Corporate Finance Division




 



(a)



[signature page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------








Borrower:
SIMPSON MANUFACTURING CO., INC.
By: ____________/S/__________________
Name: Brian Magstadt
Title: Chief Financial Officer
Guarantors:
SIMPSON STRONG-TIE COMPANY, INC.
By: ____________/S/__________________
Name: Brian Magstadt
                        Title: Chief Financial Officer
SIMPSON STRONG-TIE INTERNATIONAL, INC.
By: ____________/S/__________________
Name: Brian Magstadt
                        Title: Chief Financial Officer



[signature page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------






ATTACHMENT A
(AMENDED AND RESTATED SCHEDULES)


ATTACHMENT A

--------------------------------------------------------------------------------





Schedule 2.01
LENDERS; COMMITMENTS; PERCENTAGE SHARES
 

 
Lender




Revolving Credit Commitment as of Closing Date




Percentage Share
of Aggregate Commitments
Wells Fargo Bank,
National Association
$130,000,000
43.333333334%
MUFG Union Bank, N.A.
$105,000,000
35.000000000%
Bank of Montreal
$32,500,000
10.833333333%
HSBC Bank USA, N.A.
$32,500,000
10.833333333%
Total
$300,000,000
100.0%





ATTACHMENT A

--------------------------------------------------------------------------------





Schedule 5.06


LITIGATION


None


ATTACHMENT A

--------------------------------------------------------------------------------





Schedule 5.07


PENSION PLANS


Sheet Metal Workers National Pension Fund
Sheet Metal Workers of Northern California Pension Trust Fund
CWA Savings & Retirement Trust
401(k) Profit Sharing Plan


FOREIGN PENSION PLANS


Canada Profit Sharing Trust
UK Sterling & Personal Plan
French PAYE Plan
Denmark Plan
Swiss Pension Plan








ATTACHMENT A

--------------------------------------------------------------------------------





Schedule 5.09


ENVIRONMENTAL


None


ATTACHMENT A

--------------------------------------------------------------------------------





Schedule 5.15(a)


EQUITY INTERESTS IN SUBSIDIARIES


                    
Owner of                                     Jurisdiction of        Outstanding
Name                            Organization        Equity Interests


Simpson Strong-Tie Company Inc. ("SST")        California         Borrower
Simpson Strong-Tie International, Inc. ("STI")    California         SST
Simpson Strong-Tie Japan, Inc.          California         SST
Simpson Strong-Tie Australia, Inc. ("STAU")    California        SST
Simpson Strong-Tie Canada, Limited         Canada            SST
Simpson Strong-Tie Asia Limited (“SST Asia”)    Hong Kong         SST
Simpson Strong-Tie A/S ("STDEN")            Denmark        STI
Simpson Strong-Tie Europe EURL ("STEUR")    France            STI
Simpson Strong-Tie, S.A.S. ("STSA")        France            STEUR
Simpson France SCI                    France            STEUR-.02%
STSA-99.98%
Simpson Strong-Tie GmbH ("STGER")        Germany        STI
Simpson Strong-Tie Sp.z,o.o.                Poland            STDEN
Simpson Strong-Tie Australia Pty Limited
(“SSTAPL”)                        Australia        STAU
Simpson Strong-Tie Asia Holding
Limited (“SST Asia HLDG”)                Hong Kong         SST Asia
Simpson Strong-Tie (Beijing) Company Limited    China            SST Asia
Simpson Strong-Tie (Zhangjiagang) Co., Ltd.    China            SST Asia HLDG
Simpson Strong-Tie Structural Connectors
Ireland Ltd.                        Ireland         STI
Simpson Strong-Tie s.r.o.                Czech Republic    Ahorn
Socom S.A.S.                        France            STEUR
Simpson Strong-Tie (New Zealand) Limited        New Zealand        SSTAPL
Simpson Strong-Tie Switzerland GmbH
(“SST Switzerland”)                    Switzerland        STI
S&P Clever Reinforcement Company AG (“S&P”)    Switzerland         SST
Switzerland
S&P Handels GmbH                    Austria            S&P
S&P Clever Reinforcement GmbH            Germany        S&P
S&P Clever Reinforcement Company Benelux
B.V.                            Dutch            S&P
S&P Polska Sp.z.o.o.                    Poland            S&P    
Clever Reinforcement Iberica — Materiais de
Construção, Lda.                    Portugal         S&P
S&P Reinforcement France                France            S&P


ATTACHMENT A

--------------------------------------------------------------------------------





S&P Nordic                        Denmark        S&P
Simpson Strong-Tie Vietnam Company Limited    Vietnam        SST Asia
Simpson Strong-Tie South Africa (Proprietary) Limited    South Africa    SSTAPL
Simpson Strong-Tie (Thailand) Company Limited        Thailand    Borrower-0.033%
SST-99.933%
STI-0.034%
Simpson Strong-Tie Chile Limitada                Chile        Borrower-1%
SST-99%


ATTACHMENT A

--------------------------------------------------------------------------------





LOAN PARTIES


Name
Jurisdiction of Organization 

Principal Place of Business
Foreign Qualifications
in the U.S.


Simpson Manufacturing Co., Inc.
Delaware
5956 W. Las Positas Blvd.
Pleasanton, CA 94588


California
Ohio
Texas


Simpson Strong-Tie Company Inc.
California
5956 W. Las Positas Blvd.
Pleasanton, CA 94588


Alaska
Arizona
Arkansas
Colorado
Connecticut
Delaware
Florida
Georgia
Hawaii
Indiana
Iowa
Kentucky
Maine
Maryland
Massachusetts
Mississippi
Missouri
Montana
New Hampshire
New Jersey
New Mexico
New York
North Carolina
Ohio
Pennsylvania
Rhode Island
South Carolina
Tennessee
Texas


Simpson Strong-Tie International, Inc.
California
5956 W. Las Positas Blvd.
Pleasanton, CA 94588


None





ATTACHMENT A

--------------------------------------------------------------------------------







Schedule 5.15(b)


EQUITY INTERESTS IN OTHER PERSONS


None






ATTACHMENT A

--------------------------------------------------------------------------------





Schedule 7.01


EXISTING LIENS


1. UCC #11-7293233001 filed with the CA Secretary of State
Debtor: Simpson Strong-Tie Company Inc.
Secured Party: Butler Manufacturing, a division of BlueScope Buildings North
America, Inc.
Collateral: A continuing purchase money security interest in all inventory,
equipment, and goods including all embedded and non-embedded software
manufactured by or distributed by secured party, whenever sold, consigned or
delivered, directly or indirectly, to or for the benefit of debtor by secured
party, wherever located, now owned and hereafter acquired including but not
limited to all pre-engineered steel building systems and/or components labeled
Butler Manufacturing a division of BlueScope Buildings North America, Inc. or
Butler, and all accessions and products; and accessories, supplies and parts
including repossessions and returns; and all proceeds from the sale thereof; all
documents including books and records; and all existing or subsequently arising
accounts and accounts receivable, and supporting obligations which may from time
to time hereafter come into existence during the term of the security agreement.


The parties to the Agreement, as amended by the Second Amendment, agree that the
inclusion of the Butler Manufacturing PMSI Lien as a Lien permitted under
Section 7.01(a) of the Agreement is subject to the condition subsequent that if
the Butler Manufacturing PMSI Lien, as evidenced by the above-described UCC
financing statement, has not been terminated by December 6, 2016, such Lien
shall immediately cease to be a Lien permitted under Section 7.01(a) of the
Agreement unless the collateral description of such UCC financing statement (as
the same may have been previously amended or continued) has been amended to be
in a form acceptable to the Administrative Agent, in its Reasonable Discretion.


2. UCC #11-7271160208 filed with CA Secretary of State
Debtor: Simpson Strong-Tie Company Inc.
Secured Party: US Bancorp Equipment Finance, Inc.
Collateral: Filing for informational purposes only covering various equipment
identified in financing statement.


3.
UCC#15-7480314033 filed with CA Secretary of State

Debtor: Simpson Strong-Tie Company Inc.
Secured Party: NMHG Financial Services, Inc.
Collateral: All equipment now or hereafter leased by Lessor to Lessee and all
accessions, replacements, and substitutions thereto and therefore, and all
proceeds including insurance proceeds thereof.


4.
UCC#15-7499494618 filed with CA Secretary of State

Debtor: Simpson Strong-Tie Company Inc.
Secured Party: Amada America, Inc.


ATTACHMENT A

--------------------------------------------------------------------------------





Collateral: Equipment and computer software identified in financing statement.


5.
UCC#16-7514263681

Debtor: Simpson Strong-Tie Company Inc.
Secured Party: Amada America, Inc.
Collateral: Equipment and computer software identified in financing statement.


6.
UCC#16-7519247325

Debtor: Simpson Strong-Tie Company Inc.
Secured Party: Amada America, Inc.
Collateral: Equipment identified in financing statement.


ATTACHMENT A

--------------------------------------------------------------------------------





Schedule 7.02


EXISTING INVESTMENTS


None


ATTACHMENT A

--------------------------------------------------------------------------------





Schedule 7.03


EXISTING INDEBTEDNESS


All amounts as of March 31, 2016, except as noted below:


S&P Minority shareholder earn-out notes recorded as liabilities per US GAAP:
Total 450,000 Euro outstanding


All amounts that may be drawn under the following credit facilities:


Simpson Strong-Tie Company, Inc.
Nil United States Dollars outstanding on 785,000 of available credit
Wells Fargo Irrevocable Standby LOC


Simpson Strong-Tie International, Inc.
Nil British Pound outstanding on 250.000 of available credit
Barclay's Bank PLC - Overdraft Revolving Line of Credit


Simpson Strong-Tie Europe EURL
Nil Euro outstanding on 200,000 of available credit
CIO Overdaft protection


Simpson Strong-Tie, S.A.S.
Nil Euro outstanding on 200,000 of available credit
CRCA Overdaft protection


S&P Reinforcement France
Nil Euro outstanding on 200,000 of available credit
CIO Overdaft protection


S&P Clever Reinforcement Company AG
Nil Swiss Francs outstanding on 2,000,000 of available credit
Bank Line of Credit-KMU Konto (Geschaft)


S&P Clever Reinforcement Company AG
Nil Swiss Francs outstanding on 200,000 of available credit
Bank Line of Credit-KMU Konto


Clever Reinforcement Iberica — Materiais de Construção, Lda.
Nil Euro outstanding on 300,000 of available credit
Bank Line of Credit-Banco Santander Totta, S.A.






ATTACHMENT A

--------------------------------------------------------------------------------





Schedule 7.07


TRANSACTIONS WITH AFFILIATES


1.
Any and all transactions, not to exceed $500,000 in the aggregate subsequent to
the Amendment Effective Date, (a) between Borrower or any Subsidiary and any
non-profit or charitable organization whose board of directors includes an
individual who also serves as a member of the board of directors of Borrower or
any Subsidiary, and/or (b) between Borrower or any Subsidiary and any non-profit
or charitable organization to which Barclay Simpson’s estate or Sharon Simpson
makes charitable contributions or on whose behalf Sharon Simpson or a trustee of
Barclay Simpson’s estate serves as a member of the board of directors or
trustees, including without limitation the California College of Arts, the
California Shakespeare Festival, and the University of California, Berkeley.



2.
Any and all activities in furtherance of or related to the transactions in #1
above, including without limitation the sponsoring by Borrower or any Subsidiary
of educational courses and activities and the donation of goods and services in
kind, with a value not to exceed $500,000 in the aggregate subsequent to the
Amendment Effective Date.



3.
Any and all transactions, not to exceed $500,000 in the aggregate subsequent to
the Amendment Effective Date, between Borrower or any Subsidiary and Simpson
Fine Arts for the purchase of fine art and other goods and services.



4.
Any and all transactions, not to exceed $2,000,000 in the aggregate subsequent
to the Amendment Effective Date, (a) between Borrower or any Subsidiary and PSB,
a non-profit organization, pursuant to which Borrower or any Subsidiary provides
assistance to PSB, as the holder of Equity Interests in the Borrower, by (i)
filing a registration statement with the SEC under the Securities Act of 1933,
as amended, covering the resale of such party’s Equity Interests in Borrower,
(ii) paying all costs, expenses and attorneys’ fees related to the registration
statement, and (iii) making all necessary efforts and filings to keep such
registration statement continuously effective ((i) – (iii), collectively,
“Registration Activities”) and (b) between Borrower or any Subsidiary and the
Simpson Family, as the holders of Equity Interests in Borrower, with respect to
any and all Registration Activities for the benefit of the Simpson Family’s
Equity Interests in Borrower.



For purposes of #4 above, “Simpson Family” means each of Barclay Simpson’s
estate and Sharon Simpson and each of the descendants of Barclay Simpson or
Sharon Simpson, including the spouses of such descendants. A “spouse” shall mean
the individual to whom a person is married, and “descendants” of an individual
shall mean all the individual’s lineal descendants of all generations, with the
relationship of parent and child at each generation being determined by the
definitions of parent and child under the California Probate Code; the terms
“child” and “descendant” shall include “adopted child”; the term “adopted child”
means an individual who was adopted before reaching age 18 and who lived a
substantial part of his or her minority with the adopting parent; an adopted
child and the adopted child’s descendants shall be considered descendants of the
adopting parent or parents and of anyone


ATTACHMENT A

--------------------------------------------------------------------------------





who is by blood or adoption an ancestor of the adopting parent or of either of
the adopting parents; and the terms “child” and “descendant” shall not include a
foster child or a stepchild, even if a parent-child relationship existed between
the foster parent and the foster child or between the stepparent and the
stepchild.


5.
Any and all transactions whereby Barclay Simpson’s estate or Sharon Simpson or
any of their Affiliates is excluded from the effect of any rights plan that may
have been or may be adopted by the Borrower at any time.









ATTACHMENT A

--------------------------------------------------------------------------------





Schedule 7.08


BURDENSOME AGREEMENTS


None




















































ATTACHMENT A

--------------------------------------------------------------------------------





Schedule 10.02
ADMINISTRATIVE AGENT'S OFFICE,
CERTAIN ADDRESSES FOR NOTICES
LOAN PARTIES:
c/o Simpson Manufacturing Co., Inc.
5956 W. Las Positas Blvd.
Pleasanton, CA 94588
Attention: Brian J. Magstadt, Chief Financial Officer
Facsimile: (925) 833-1499
Electronic Mail: bmagstadt@strongtie.com


With a copy (which will not constitute notice) to:


Shartsis Friese LLP
One Maritime Plaza, 18th Floor
San Francisco, CA 94111
Attention: Rupert Russell
Facsimile: (415) 421-2922
Electronic Mail: rrussell@sflaw.com




ADMINISTRATIVE AGENT:
Wells Fargo Bank, National Association
2175 N. California Blvd., Suite 700
Walnut Creek, CA 94596
Attention: Roberto Padilla, Vice President and Senior Portfolio Manager
Facsimile: (866) 494-9645
Electronic Mail: Roberto.o.padilla@wellsfargo.com


and


Wells Fargo Bank, National Association
1525 W WT Harris Blvd., 1st Floor
Charlotte, NC 28262
Attention: Sandy Sumislawski, Loan Administration Manager
Facsimile: (704) 715-0017
Electronic Mail: sandy.sumislawski@wellsfargo.com
Alternative Electronic Mail: agencyservices.requests@wellsfargo.com


With a copy (which will not constitute notice) to:


Sheppard Mullin Richter & Hampton, LLP
Four Embarcadero Center, 17th Floor
San Francisco, California 94111
Attention: Peter H. Carson
Telephone: (415) 774-2935


ATTACHMENT A

--------------------------------------------------------------------------------





Electronic Mail: pcarson@sheppardmullin.com


For requests for Credit Extensions:


Wells Fargo Bank, National Association
2175 N. California Blvd., Suite 700
Walnut Creek, CA 94596
Attention: Roberto Padilla, Vice President and Senior Portfolio Manager
Facsimile: (866) 494-9645
Electronic Mail: Roberto.o.padilla@wellsfargo.com


and


Wells Fargo Bank, National Association
1525 W WT Harris Blvd., 1st Floor
Charlotte, NC 28262
Attention: Sandy Sumislawski, Loan Administration Manager
Facsimile: (704) 715-0017
Electronic Mail: sandy.sumislawski@wellsfargo.com
Alternative Electronic Mail: agencyservices.requests@wellsfargo.com








ATTACHMENT A

--------------------------------------------------------------------------------





L/C ISSUER:




Wells Fargo Bank, National Association
2175 N. California Blvd., Suite 700
Walnut Creek, CA 94596
Attention: Roberto Padilla, Vice President and Senior Portfolio Manager
Facsimile: (866) 494-9645
Electronic Mail: Roberto.o.padilla@wellsfargo.com










ATTACHMENT A

--------------------------------------------------------------------------------





LENDERS:
Wells Fargo Bank, National Association
2175 N. California Blvd., Suite 700
Walnut Creek, CA 94596
Attention: Roberto Padilla, Vice President and Senior Portfolio Manager
Facsimile: (866) 494-9645
Electronic Mail: Roberto.o.padilla@wellsfargo.com


and


Wells Fargo Bank, National Association
1525 W WT Harris Blvd., 1st Floor
Charlotte, NC 28262
Attention: Sandy Sumislawski, Loan Administration Manager
Facsimile: (704) 715-0017
Electronic Mail: sandy.sumislawski@wellsfargo.com
Alternative Electronic Mail: agencyservices.requests@wellsfargo.com




MUFG Union Bank, N.A.
200 Pringle Avenue
Walnut Creek, CA 94596
Attention: Mike McCauley
Telephone: (925) 947-2427
Electronic Mail: Michael.mccauley@unionbank.com






HSBC Bank USA, N.A.
601 Montgomery Street, Suite 1500
San Francisco, CA 94111
Attention: Mark Hillhouse
Facsimile: (415) 678-3054
Electronic Mail: mark.s.hillhouse@us.hsbc.com




Bank of Montreal
595 Burrard Street
Vancouver, BC
Canada V7L 1X7
Attention: Keiju Tamasaki
Facsimile: (604) 687-3666
Electronic Mail: keiju.yamasaki@bmo.com
 




ATTACHMENT A